Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  December 12, 2007                                                                                    Clifford W. Taylor,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
  133682(59)                                                                                           Maura D. Corrigan
                                                                                                     Robert P. Young, Jr.
                                                                                                     Stephen J. Markman,
                                                                                                                    Justices
  STATE NEWS,
           Plaintiff-Appellee,
                                                                  SC: 133682
  v                                                               COA: 271433
                                                                  Ingham CC: 06-000674-CZ
  MICHIGAN STATE UNIVERSITY,
             Defendant-Appellant.
  ____________________________________


        On order of the Chief Justice, the motion by the Regents of the University of
  Michigan and others for leave to file a brief amicus curiae is considered and it is
  GRANTED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 12, 2007                   _________________________________________
                                                                             Clerk